Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this 15th
day of April 2011, by and among Siberian Energy Group Inc., a Nevada corporation
having an address at 330 Madison Avenue, 6th Floor, New York, New York 10017
(the “Company”) and Rare Minerals Corporation, a Nevada corporation having an
address at 99-19 66 Road, unit 4D, Rego Park, New York, 11374 (“Rare”), and the
persons executing this Agreement listed on the signature page hereto under the
heading “Rare Shareholders” (referred to as the “Rare Shareholders”), each a
“Party” and collectively the “Parties,” upon the following premises:


Premises.


WHEREAS, the Rare Shareholders own 32,600,000 shares of common stock, totaling
one-hundred percent (100%) of the issued and outstanding shares of Rare;


WHEREAS, the Company is a publicly-held corporation organized under the laws of
the State of Nevada whose common stock (the “Common Stock”) is quoted on the
Over-The-Counter Bulletin Board under the symbol “SIBN”;


WHEREAS, Rare is a privately held corporation organized under the laws of the
State of Nevada;


WHEREAS, the Company desires to acquire 100% of the issued and outstanding
shares of  Rare in exchange for unissued shares of the Company’s common stock
(the "Exchange Offer" or the “Exchange”), so that Rare will become a
wholly-owned subsidiary of the Company; and


WHEREAS, the Rare Shareholders desire to exchange all of their shares in Rare in
exchange for shares of authorized, but unissued shares of common stock of the
Company.


Agreement


NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, it is hereby agreed as follows:


ARTICLE I


REPRESENTATIONS, COVENANTS, AND WARRANTIES OF
RARE AND THE RARE SHAREHOLDERS


As an inducement to and to obtain the reliance of the Company, except as set
forth on the Group Company Schedules (as hereinafter defined, which shall
contain any exceptions or qualifications to the representations and warranties
are set forth below), Rare and the Rare Shareholders represent and warrant as
follows:


Section 1.01  Organization.  Rare is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada. Rare has
the corporate power and is duly authorized, qualified, under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets and to carry on its business in all material respects
as it is now being conducted, including qualifications to do business as a
foreign corporation in the states or countries in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification, except where failure to be so qualified would not
have a material adverse effect on its business.  Included in the Group Company
Schedules are complete and correct copies of the Articles of Incorporation and
Bylaws of Rare as in effect on the date hereof.  The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of Rare’s Articles of Incorporation (or
similar organizational documents) or Bylaws.  Rare has taken all actions
required by law, its Articles of Incorporation (or similar organizational
documents), or otherwise to authorize the execution and delivery of this
Agreement.  Rare has full power, authority, and legal right and has taken all
action required by law, its Articles of Incorporation (or similar organizational
documents), and otherwise to consummate the transactions herein contemplated.


 
 

--------------------------------------------------------------------------------

 
Section 1.02   Capitalization.


(a)           The authorized capitalization of Rare consists of 32,600,000
shares of common stock of which 32,600,000 shares are currently issued and
outstanding.


(b)           All issued and outstanding shares of Rare are legally issued,
fully paid, and non-assessable and not issued in violation of the preemptive or
other rights of any person.


Section 1.03  Subsidiaries and Predecessor Corporations.  Rare does not have any
predecessor corporation(s) and its only subsidiary is OOO Koklanovskoe, a
Limited Liability Company, a wholly-owned subsidiary, incorporated under the
laws of the Russian Federation (OGRN1104501004850, INN 4501161398) (the
“Subsidiary” and collectively with Rare the “Group Company”) which is 100% owned
by Rare.  The authorized Charter Capital of Subsidiary consists of 10,000
Russian Rubles which are currently fully issued, outstanding and are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.
 
Section 1.04  Other Information.


(a)           The Group Company has no liabilities with respect to the payment
of any federal, provincial, state, county, local or other taxes (including any
deficiencies, interest or penalties), except for taxes accrued but not yet due
and payable or as provided in the Group Company Schedules.


(b)           The Group Company has filed all federal, provincial, state or
local income and/or franchise tax returns required to be filed by it from
inception to the date hereof.  Each of such income tax returns reflects the
taxes due for the period covered thereby, except for amounts which, in the
aggregate, are immaterial.
 

 
 
 

--------------------------------------------------------------------------------

 
(c)           The books and records of the Group Company are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.


(d)           The Group Company has no material liabilities, direct or indirect,
matured or unmatured, contingent or otherwise in excess of One Hundred Thousand
Dollars ($100,000) except as disclosed in writing to the Company on Schedule
1.04, which liabilities in aggregate shall not exceed $100,000 in total,
including payables, on the Closing Date.


Section 1.05  Information.  The information concerning the Group Company set
forth in this Agreement and in the Group Company Schedules is complete and
accurate in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact required to make the statements
made, in light of the circumstances under which they were made, not misleading.


Section 1.06  Options, Warrants, Convertible Securities.  There are no existing
options, warrants, calls, convertible securities or commitments of any character
relating to the authorized and unissued stock of the Group Company.


Section 1.07  Absence of Certain Changes or Events.  Except as set forth in this
Agreement or the  Group Company Schedules, since August 31, 2010:


(a)           There has not been (i) any material adverse change in the proposed
business, operations, properties, assets, or condition of  the Group Company or
(ii) any damage, destruction, or loss to  the Group Company (whether or not
covered by insurance) materially and adversely affecting the business or
financial condition of  the Group Company;


(b)            The Group Company has not (i) amended its Articles of
Incorporation (or similar documents) or Bylaws; (ii) declared or made, or agreed
to declare or make, any payment of dividends or distributions of any assets of
any kind whatsoever to stockholders or purchased or redeemed, or agreed to
purchase or redeem, any of its capital stock; (iii) waived any rights of value
which in the aggregate are outside of the ordinary course of business or
material considering the business of  the Group Company; (iv) made any material
change in its method of management, operation or accounting; (v) entered into
any other material transaction other than sales in the ordinary course of its
business; (vi) made any accrual or arrangement for payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
salaried employees whose monthly compensation exceeds Ten Thousand Dollars
($10,000); or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement made to, for, or with its officers, directors, or
employees;


 
 

--------------------------------------------------------------------------------

 
(c)            The Group Company has not (i) borrowed or agreed to borrow any
funds or incurred, or become subject to, any material obligation or liability
(absolute or contingent) in excess of $100,000 except as disclosed herein and
except liabilities incurred in the ordinary course of business; (ii) paid or
agreed to pay any material obligations or liability (absolute or contingent)
other than current liabilities, and current liabilities incurred in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transactions
contemplated hereby; (iii) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than One Hundred Thousand Dollars ($100,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than One Hundred Thousand Dollars ($100,000); or (iv) made or
permitted any amendment or termination of any contract, agreement, or license to
which they are a party if such amendment or termination is material, considering
the business of  the Group Company, otherwise than in the ordinary course of
business; and


(d)            To the best knowledge of the Rare Shareholders, the Group Company
has not become subject to any law or regulation which materially and adversely
affects, or in the future may adversely affect, the business, operations,
properties, assets, or condition of the Group Company.


Section 1.08   The Group Company and Related Matters.  No third party has any
right to, and the Group Company has not received any notice of infringement of
or conflict with asserted rights of others with respect to, any product,
technology, data, trade secrets, know-how, proprietary techniques, trademarks,
service marks, trade names, or copyrights which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a materially adverse effect on the proposed business, operations, financial
condition, income, or business prospects of the Group Company or any material
portion of its properties, assets, or rights.


Section 1.09   Litigation and Proceedings.  There are no actions, suits, or
proceedings pending or, to the knowledge of the Shareholders after reasonable
investigation, threatened by or against The Group Company or  its properties, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.  The
Rare Shareholders do not have any knowledge of any material default with respect
to any judgment, order, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default.
 

 
 
 

--------------------------------------------------------------------------------

 
 Section 1.10  Contracts.


(a)           There are no material contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which the Group Company is
a party or by which any of its assets, products, technology, or properties are
bound other than those incurred in the ordinary course of business (as used in
this Agreement, a "material" contract, agreement, franchise, license agreement,
debt instrument or commitment is one which (i) will remain in effect for more
than six (6) months after the date of this Agreement and (ii) involves aggregate
obligations of at least Twenty-Five Thousand Dollars ($25,000) unless otherwise
disclosed pursuant to this Agreement) and other than the following "License",
which the Rare Shareholders confirm and certify to the Company that the
Subsidiary has sole right, title and ownership of, absent any liens or
encumbrances of any kind - the license KUG00939TE for Koklanovskoe
Molybdenum-Tungsten deposit in the Kurgan Region of the Russian Federation;


(b)           All contracts, agreements, franchises, license agreements, and
other commitments, if any, to which the Group Company is a party and which are
material to the operations or proposed operations of the Group Company taken as
a whole are valid and enforceable by the Group Company in all material respects,
except as limited by bankruptcy and insolvency laws and by other laws affecting
the rights of creditors generally;


 (c)           The Group Company is not a party to or bound by, and the
properties of the Group Company are not subject to, any contract, agreement,
other commitment or instrument; any charter or other corporate restriction; or
any judgment, order, writ, injunction, decree, or award which materially and
adversely affects, the business operations, properties, assets, or condition of
the Group Company; and


(d)           Except as included or described in the Group Company Schedules,
the Group Company is not a party to any oral or written (i) contract for the
employment of any officer or employee which is not terminable on thirty (30)
days, or less notice; (ii) profit sharing, bonus, deferred compensation, stock
option, severance pay, pension benefit or retirement plan; (iii) agreement,
contract, or indenture relating to the borrowing of money; (iv) guaranty of any
obligation, other than one on which the Group Company is a primary obligor, for
the borrowing of money or otherwise, excluding endorsements made for collection
and other guaranties of obligations which, in the aggregate do not exceed more
than one (1) year or providing for payments in excess of Ten Thousand Dollars
($10,000) in the aggregate; (v) collective bargaining agreement; or (vi)
agreement with any present or former officer or director of the Group Company.


Section 1.11  Material Contract Defaults.  The Group Company is not in default
in any material respect under the terms of any outstanding material contract,
agreement, lease, or other commitment which is material to the business,
operations, properties, assets or condition of the Group Company, including, but
not limited to the License, and there is no event of default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which the Group Company has not taken adequate steps to prevent such
a default from occurring.


 
 

--------------------------------------------------------------------------------

 
Section 1.12   No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
an event of default under, or terminate, accelerate or modify the terms of any
material indenture, mortgage, deed of trust, or other material contract,
agreement, or instrument to which the Group Company is a party or to which any
of its properties (including the License) or operations are subject as of the
date of this Agreement and/or as of the Closing Date.


Section 1.13  Governmental Authorizations.  Except as set forth in the Group
Company Schedules, the Group Company  has all licenses, franchises, permits, and
other governmental authorizations that are legally required to enable it to
conduct its business in all material respects as conducted on the date hereof.
Except for compliance with federal, provincial and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
the Group Company and the Rare Shareholders of this Agreement and the
consummation by the Group Company and the Rare Shareholders of the transactions
contemplated hereby.


Section 1.14  Compliance With Laws and Regulations.  Except as set forth in
the  Group Company Schedules, to the best of the knowledge of the  Rare
Shareholders, the Group Company has complied with all applicable statutes and
regulations of any federal, provincial, state, or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
the Group Company or except to the extent that noncompliance would not result in
the occurrence of any material liability for the Group Company or otherwise
adversely affect the Licenses.


Section 1.15   Approval of Agreement.  The Directors of the Group Company shall
have authorized the execution and delivery of this Agreement by the Group
Company and approved this Agreement and the transactions contemplated hereby.


Section 1.16   Material Transactions or Affiliations.  Set forth in the Group
Company Schedules is a description, if applicable, of every contract, agreement,
or arrangement between the Group Company and any predecessor and any person who
was at the time of such contract, agreement, or arrangement an officer,
director, or person owning of record, or known by any Rare Shareholder to own
beneficially, five percent (5%) or more of the issued and outstanding common
stock of Rare and which is to be performed in whole or in part after the date
hereof or which was entered into not more than three (3) years prior to the date
hereof. Except as disclosed in the Group Company Schedules or otherwise
disclosed herein, no officer, director, or five percent (5%) shareholder of the
Group Company has, or has had since January 1, 2009, any known interest, direct
or indirect, in any transaction with The Group Company which was material to the
business of The Group Company.  There are no commitments by The Group Company,
whether written or oral, to lend any funds, or to borrow any money from, or
enter into any other transaction with, any such affiliated person.


 
 

--------------------------------------------------------------------------------

 
Section 1.17   The Group Company Schedules.  The Group Company will deliver to
the Company the following schedules, if such schedules are applicable to the
business of the Group Company, which are collectively referred to as the "The
Group Company Schedules" and which consist of separate schedules dated as of the
date of execution of this Agreement, all certified by the principal executive
officer of Rare as complete, true, and correct as of the date of this Agreement
in all material respects, which schedules shall be delivered within 10 days
following the execution of this Agreement:


(a)           a schedule containing complete and correct copies of the Bylaws,
Articles of Incorporation or similar organizational documents of the Group
Company in effect as of the date of this Agreement;


(b)           a schedule containing any Corporate Resolutions of the
Shareholders of  The Group Company;


(c)           a schedule containing Minutes of meetings of the Board of
Directors of the Group Company;


(d)           a schedule containing a list indicating the name and address of
each shareholder of the Group Company together with the number of shares owned
by him, her or it;


(e)           a schedule listing any and all federal, provincial, state and
local tax identification numbers of the Group Company and containing complete
and correct copies of all federal, provincial, state and local tax returns filed
by the Group Company;


(f)           a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed by the Group
Company.  Any fact known to be, or to the best knowledge of the Rare
Shareholders or after reasonable investigation, reasonably believed to be,
contrary to any of the representations, covenants, and warranties made in
Article I are required to be disclosed in the  Group Company Schedules pursuant
to this Section 1.17(f);


(g)           documentation reasonably acceptable to the Company confirming and
documenting the Group Company's ownership of and right to the Licenses; and


(h)           a schedule of any and all limitations or qualifications or
exceptions to the representations, covenants and warranties of the Group Company
and the Rare Shareholders contained in Article 1 of this Agreement, if any.


 
 

--------------------------------------------------------------------------------

 
The Group Company shall cause the Group Company Schedules and the instruments
and data delivered to the Company hereunder to be promptly updated after the
date hereof up to and including the Closing Date.


Section 1.18   Valid Obligation.  This Agreement and all agreements and other
documents executed by the Group Company and Rare Shareholders in connection
herewith constitute the valid and binding obligation of the Group Company and
Rare Shareholders, enforceable in accordance with its or their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefor may be brought.


Section 1.19   Acquisition of the Shares by the Rare Shareholders. The Rare
Shareholders are acquiring the Shares (as defined in Section 3.01) for their own
account without the participation of any other person and with the intent of
holding the Shares for investment and without the intent of participating,
directly or indirectly, in a distribution of the Shares, or any portion thereof,
and not with a view to, or for resale in connection with, any distribution of
the Shares, or any portion thereof. The Rare Shareholders have read, understood
and consulted with their legal counsel regarding the limitations and
requirements of Section 5 of the Securities Act of 1933, as amended (the “1933
Act”).  The Rare Shareholders will offer, sell, pledge, convey or otherwise
transfer the Shares, or any portion thereof, only if: (i) pursuant to an
effective registration statement under the 1933 Act and any and all applicable
state securities or Blue Sky laws or in a transaction which is otherwise in
compliance with the 1933 Act and such laws; or (ii) pursuant to a valid
exemption from registration.


Section 1.20  Exemption from Registration.  The Exchange and the transactions
contemplated thereby, meet an exemption from registration pursuant to Rule 506
of Regulation D promulgated under the 1933 Act or Regulation S.


Section 1.21.   Representations, Acknowledgements and Warranties of the Rare
Shareholders. The Rare Shareholders represent, acknowledge and warrant the
following to the Company, except as set forth on the Group Company Schedules (as
hereinafter defined, which shall contain any exceptions or qualifications to the
representations and warranties are set forth below), and agree that such
representations, acknowledgements and warranties shall be automatically
reconfirmed on the Closing Date:


(a) Each Rare Shareholder recognizes that the Shares have not been registered
under the 1933 Act, nor under the securities laws of any state and, therefore,
cannot be resold unless the resale of the Shares is registered under the 1933
Act or unless an exemption from registration is available.  Each Rare
Shareholder may not sell the Shares without registering them under the 1933 Act
and any applicable state securities laws unless exemptions from such
registration requirements are available with respect to any such sale;


 
 

--------------------------------------------------------------------------------

 
(b) Each Rare Shareholder is acquiring the Shares for its own account for
long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and it does not presently have any reason to
anticipate any change in its circumstances, financial or otherwise, or
particular occasion or event which would necessitate or require the sale or
distribution of the Shares.  No one other than the Rare Shareholder will have
any beneficial interest in said securities.  Each Rare Shareholder agrees to set
forth the terms of its ownership, record address and tax id number if applicable
on the Type of Ownership Form, attached hereto as Exhibit A;


(c) Each Rare Shareholder acknowledges that it:


a. is a “sophisticated investor”, and


b. has had an opportunity to and in fact has thoroughly reviewed the Company’s
periodic report (Form 10-K and 10-Q) filings, current report filings (Form 8-K)
and the audited and unaudited financial statements, risk factors, results of
operations and related business disclosures described therein at http:///www.
SEC. gov (“EDGAR”);  has had a reasonable opportunity to ask questions of and
receive answers and to request additional relevant information from a person or
persons acting on behalf of the Company regarding such information; and has no
pending questions as of the date of this Agreement;


(d) Each Rare Shareholder has such knowledge and experience in financial and
business matters such that the Rare Shareholder is capable of evaluating the
merits and risks of an investment in the Shares and of making an informed
investment decision, and does not require a representative in evaluating the
merits and risks of an investment in the Shares;


(e) Each Rare Shareholder recognizes that an investment in the Company is a
speculative venture and that the total amount of consideration tendered in
connection with the Exchange Offer is placed at the risk of the business and may
be completely lost.  The ownership of the Shares as an investment involves
special risks;


(f) Each Rare Shareholder realizes that the Shares cannot readily be sold as
they will be restricted securities and therefore the Shares must not be accepted
in the Exchange Offer unless such Rare Shareholder has liquid assets sufficient
to assure that such purchase will cause no undue financial difficulties and such
Rare Shareholder can provide for current needs and possible personal
contingencies;


(g) Each Rare Shareholder confirms and represents that it is able (i) to bear
the economic risk of its investment, (ii) to hold the Shares for an indefinite
period of time, and (iii) to afford a complete loss of its investment.  Each
Rare Shareholder also represents that it has (i) adequate means of providing for
its current needs and possible personal contingencies, and (ii) has no need for
liquidity in this particular investment;


 
 

--------------------------------------------------------------------------------

 
(h) All information which each Rare Shareholder has provided to the Company
concerning such Rare Shareholder's financial position and knowledge of financial
and business matters is correct and complete as of the date hereof, and if there
should be any material change in such information prior to the Closing
Date,  such Rare Shareholder will immediately provide the Company with such
information;


(i) Each Rare Shareholder has carefully considered and has, to the extent it
believes such discussion necessary, discussed with its professional, legal, tax
and financial advisors, the suitability of an investment in the Shares for its
particular tax and financial situation and its advisers, if such advisors were
deemed necessary, have determined that the Shares are a suitable investment for
him, her, or it;


Each Rare Shareholder has not become aware of and has not been offered the
Shares by any form of general solicitation or advertising, including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine, or other similar media or television or radio
broadcast or any seminar or meeting where, to such Rare Shareholder’s knowledge,
those individuals that have attended have been invited by any such or similar
means of general solicitation or advertising


Section 1.22.  Insider Trading.  Each Rare Shareholder certifies and confirms
that it has not personally, nor through any third parties, purchased, nor caused
to be purchased in the public marketplace any publicly-traded shares of the
Company.  Each Rare Shareholder further certifies and confirms that it has not
communicated the nature of the transactions contemplated herein, is not aware of
any disclosure of non-public information regarding the Company or the
transactions contemplated herein, and is not a party to any insider trading in
the Company’s securities.  Each Rare Shareholder further certifies and confirms
that it has not “tipped” any related parties nor third parties regarding the
transactions contemplated herein, and/or advised any parties to purchase shares
of the Company’s securities in the marketplace.


Section 1.23.   Subsidiary.  Rare is the sole legal and beneficial owner of the
Koklanovskoe Participatory Interest through its 100% ownership of the
Subsidiary.  The Subsidiary owns 100% of the exploration and production License.


Section 1.24.  License of Subsidiary.
 
(a)           The License is validly issued to the Subsidiary in accordance with
applicable legislation.
 
(b)           The Subsidiary is the sole lawful holder of License and there is
no encumbrance on, over or affecting the License, and there is no agreement or
commitment to give or create any claim to be entitled to any right over or
affecting the License.
 
 
 

--------------------------------------------------------------------------------

 
(c)            The License is in full force and effect and has not been revoked,
suspended or cancelled.
 
(d)           No revocation and/or suspension and/or cancellation procedure has
been initiated with respect to the License.
 
(e)           All conditions to which the License are subject have been complied
with in all respects; all filings if any in respect of the License have been
made and all amounts due and payable in respect of the License have been paid.
 
(f)           The Subsidiary has neither breached any license requirements,
including license agreements, with respect to the License to be complied with,
nor has it received notifications from competent authorities stipulating that
the Subsidiary is in breach of the license requirements with respect to the
License.
 
(g)           No action or proceedings have been taken or threatened in writing
which could result in the License being suspended or revoked.  The Subsidiary
has not assigned or otherwise disposed or agreed to dispose of the License.
 
(h)           There are no material legal, administrative, regulatory or other
disputes or proceedings taken or threatened by written notice by a competent
authority relating to the License.
 
(i)           The Subsidiary is not in material breach of any order, decree or
judgment of any competent authority, and the Subsidiary has not been notified in
writing that any investigation or enquiry in respect of its affairs is being or
has been conducted by any competent authority.

ARTICLE II


REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY


As an inducement to, and to obtain the reliance of the Rare Shareholders, except
as set forth in the Company Schedules (as hereinafter defined), the Company
represents and warrants as follows:


Section 2.01   Organization.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of Nevada and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets, to carry on its business in
all material respects as it is now being conducted and as contemplated after the
Exchange, and except where failure to be so qualified would not have a material
adverse effect on its business, there is no jurisdiction in which it is not
qualified in which the character and location of the assets owned by it or the
nature of the business transacted by it requires qualification.  Included in the
Company Schedules are complete and correct copies of the Articles of
Incorporation and Bylaws (or similar organizational documents) of the Company as
in effect on the date hereof. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of the Company's Articles of Incorporation or Bylaws (or
similar organizational documents).  The Company has taken all action required by
law, its Articles of Incorporation, its Bylaws (or similar organizational
documents), or otherwise to authorize the execution and delivery of this
Agreement, and the Company has full power, authority, and legal right and has
taken all action required by law, its Articles of Incorporation, Bylaws, (or
similar organizational documents) or otherwise to consummate the transactions
herein contemplated.


 
 

--------------------------------------------------------------------------------

 
Section 2.02  Capitalization.  The Company is authorized to issue 100,000,000
shares of Common Stock and 10,000,000 shares of Preferred Stock, and has
approximately 667,659 shares of Common Stock outstanding as of the date of this
Agreement and shall not issue any additional shares of Common Stock or preferred
stock prior to Closing without the prior written consent of the Rare
Shareholders.  All issued and outstanding shares are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.


Section 2.03  Subsidiaries and Predecessor Corporations.  The Company does not
have any predecessor corporation(s) or subsidiary(ies), except as set forth in
the Company's EDGAR filings, and does not own, beneficially or of record, any
shares of any other corporation, other than as set forth on Schedule 2.03 or set
forth in the Company's EDGAR filings, attached hereto.


Section 2.04  Financial Statements.


(a)           The Company has no liabilities with respect to the payment of any
federal, provincial, state, county, local or other taxes (including any
deficiencies, interest or penalties), except for taxes accrued but not yet due
and payable.


(b)           The books and records, financial and otherwise, of the Company are
in all material respects complete and correct and have been maintained in
accordance with good business and accounting practices.  All financial
statements are audited through December 31, 2010.


Section 2.05   Information.  The information concerning the Company set forth in
this Agreement and the Company Schedules is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.  In addition,
the Company has fully disclosed in writing to Rare (through this Agreement, the
Company's EDGAR filings or the Company Schedules) all information, relating to
matters involving the Company or its assets or its present or past operations or
activities which (i) indicated or may indicate, in the aggregate, the existence
of a greater than Twenty-Five Thousand Dollars ($25,000) liability or diminution
in value, (ii) have led or may lead to a competitive disadvantage on the part of
the Company or (iii) either alone or in aggregation with other information
covered by this Section, otherwise have led or may lead to a material adverse
effect on the transactions contemplated herein or on the Company, its assets, or
its operations or activities as presently conducted or as contemplated to be
conducted after the Closing Date, including, but not limited to, information
relating to governmental, employee, environmental, litigation and securities
matters and transactions with affiliates.


 
 

--------------------------------------------------------------------------------

 
Section 2.06  Convertible Securities, Options or Warrants.  There are no
existing convertible securities, options, warrants, calls, or commitments of any
character relating to the authorized and unissued stock of the Company, except
as otherwise set forth in the Company Schedules and/or described in the
Company’s EDGAR filings.


Section 2.07  Absence of Certain Changes or Events.  Except as disclosed in
Schedule 2.07, set forth in the Company's EDGAR filings, or provided in writing
to Rare, since the date of the Company’s December 31, 2010 balance sheet for the
Company as otherwise set forth in the Company Schedules:


(a)           There has not been (i) any material adverse change in the
business, operations, properties, assets or condition of the Company or (ii) any
damage, destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company;


(b)           The Company has not and will not (i) amend its Articles of
Incorporation or Bylaws (or similar organizational documents) except to complete
the performance of the Company as set forth herein and it is acknowledged by
Rare that they are aware of the recent amendment to the Company’s Articles of
Incorporation providing for the reverse stock split; (ii) declare or make, or
agree to declare or make any payment of dividends or distributions of any assets
of any kind whatsoever to stockholders or purchase or redeem, or agree to
purchase or redeem, any of its capital stock; (iii) waive any rights of value
which in the aggregate are outside of the ordinary course of business or
material considering the business of the Company; (iv) make any material change
in its method of management, operation, or accounting; (v) enter into any
transaction or agreement other than in the ordinary course of business; (vi)
make any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increase the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
salaried employees whose monthly compensation exceeds Ten Thousand Dollars
($10,000); or (viii) make any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for or with its officers, directors, or
employees; and


(c)           The Company has not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of the Company.


Section 2.08  Title and Related Matters.  The Company has good and marketable
title to all of its properties, inventory, interest in properties, and assets,
real and personal, which are reflected in the most recent Company balance sheet
or acquired after that date (except properties, inventory, interest in
properties, and assets sold or otherwise disposed of since such date in the
ordinary course of business), free and clear of all liens, pledges, charges, or
encumbrances except (a) statutory liens or claims not yet delinquent; (b) such
imperfections of title and easements as do not and will not materially detract
from or interfere with the present or proposed use of the properties subject
thereto or affected thereby or otherwise materially impair present business
operations on such properties; and (c) as described in the Company Schedules or
EDGAR filings.  Except as set forth in the Company Schedules or EDGAR filings,
the Company owns, free and clear of any liens, claims, encumbrances, royalty
interests, or other restrictions or limitations of any nature whatsoever, any
and all products it is currently manufacturing, including the underlying
technology and data, and all procedures, techniques, marketing plans, business
plans, methods of management, or other information utilized in connection with
the Company's business.  Except as set forth in the Company Schedules or EDGAR
filings, no third party has any right to, and the Company has not received any
notice of infringement of or conflict with asserted rights of others with
respect to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names, or copyrights which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a materially adverse effect on the business,
operations, financial condition, income, or business prospects of the Company or
any material portion of its properties, assets, or rights.


 
 

--------------------------------------------------------------------------------

 
Section 2.09   Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company after
reasonable investigation, threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind, except as set forth in the Company's EDGAR filings.  The
Company has no knowledge of any default on its part with respect to any
judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental agency or instrumentality, or any
circumstance which after reasonable investigation would result in the discovery
of such default.


Section 2.10  Contracts.  Except as otherwise set forth in the Company Schedules
or the EDGAR filings:


(a)           The Company is not a party to, and its assets, products,
technology and properties are not bound by, any material contract, franchise,
license agreement, agreement, debt instrument or other commitments whether such
agreement is in writing or oral;


(b)           All contracts, agreements, franchises, license agreements, and
other commitments to which the Company is a party or by which its properties are
bound and which are material to the operations of the Company taken as a whole
are valid and enforceable by the Company in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally;


(c)           The Company is not a party to or bound by, and the properties of
the Company are not subject to any contract, agreement, other commitment or
instrument; any charter or other corporate restriction; or any judgment, order,
writ, injunction, decree, or award which materially and adversely affects, the
business operations, properties, assets, or condition of the Company; and


 (d)           Except as included or described in the Company Schedules, EDGAR
filings or reflected in the most recent Company balance sheet, the Company is
not a party to any oral or written (i) contract for the employment of any
officer or employee which is not terminable on thirty (30) days, or less notice;
(ii) profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) agreement, contract, or indenture
relating to the borrowing of money, (iv) guaranty of any obligation, other than
one on which the Company is a primary obligor all of which are reflected in the
Company balance sheet, for the borrowing of money or otherwise, excluding
endorsements made for collection and other guaranties of obligations which, in
the aggregate do not exceed more than one year or providing for payments in
excess of Ten Thousand Dollars ($10,000) in the aggregate; (v) collective
bargaining agreement; or (vi) agreement with any present or former officer or
director of the Company.


 
 

--------------------------------------------------------------------------------

 
Section 2.11  Material Contract Defaults.  The Company is not in default in any
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets or
condition of the Company and there is no event of default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which the Company has not taken adequate steps to prevent such a
default from occurring.


Section 2.12  No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company is a party or to which any of its assets or operations are subject.


Section 2.13   Governmental Authorizations.  The Company has all licenses,
franchises, permits, and other governmental authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof.  Except for compliance with federal,
provincial and state securities or corporation laws, as hereinafter provided, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby (excluding
authorizations, approvals and/or consents relating to the acquisition by the
Company of Rare and the License, which the Company makes no representations in
connection with).


Section 2.14  Compliance With Laws and Regulations.  To the best of its
knowledge, the Company has complied with all applicable statutes and regulations
of any federal, provincial, state, or other applicable governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
the Company or except to the extent that noncompliance would not result in the
occurrence of any material liability.  This compliance includes, but is not
limited to, the filing of all reports, filings and schedules to date with
federal, provincial and state securities authorities.


Section 2.15  Approval of Agreement.  The Board of Directors of the Company will
authorize the execution and delivery of this Agreement by the Company and
approve this Agreement and the transactions contemplated hereby prior to the
Closing Date.


Section 2.16  Material Transactions or Affiliations.  Except as disclosed
herein, in the EDGAR filings or in the Company Schedules, there exists no
contract, agreement or arrangement between the Company and any predecessor and
any person who was at the time of such contract, agreement or arrangement an
officer, director, or person owning of record or known by the Company to own
beneficially, five percent (5%) or more of the issued and outstanding Common
Stock of the Company and which is to be performed in whole or in part after the
date hereof or was entered into not more than three years prior to the date
hereof.  Neither any officer, director, nor five percent (5%) shareholder of the
Company has, or has had since inception of the Company, any known interest,
direct or indirect, in any such transaction with the Company which was material
to the business of the Company.  The Company has no commitment, whether written
or oral, to lend any funds to, borrow any money from, or enter into any other
transaction with, any such affiliated person.


Section 2.17  The Company Schedules.  No later than 10 days from the execution
of this Agreement, the Company will deliver to Rare the following schedules,
which are collectively referred to as the "Company Schedules" and which consist
of separate schedules, which are dated the date of this Agreement, all certified
by the chief executive officer of the Company to be complete, true, and accurate
in all material respects as of the date of this Agreement:


(a)           a certified list from the Company’s Transfer Agent setting forth
the name and address of each shareholder of the Company together with the number
of shares owned by him, her or it;


(b)           a schedule listing any and all federal, provincial, state and
local tax identification numbers of the Company and containing complete and
correct copies of all federal, provincial, state and local tax returns filed by
the Company;


 
 

--------------------------------------------------------------------------------

 
(c)           a schedule containing complete, correct and file stamped copies of
the Bylaws, Articles of Incorporation or similar organizational documents of the
Company in effect as of the date of this Agreement; and


(d)           a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed by the Company.  Any fact
known to be, or to the best knowledge of the Company after reasonable
investigation, reasonably believed to be, contrary to the representations,
covenants, and warranties made in Article II are required to be disclosed in the
Company Schedules pursuant to this Section 2.17(d).


The Company shall cause the Company Schedules and the instruments and data
delivered to Rare hereunder to be promptly updated after the date hereof up to
and including the Closing Date to include any material changes in such
information not otherwise provided to Rare in writing.


Section 2.18   Valid Obligation.  This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.


Section 2.19   Reporting Requirements of the Company.  The Company is subject to
the reporting and filing requirement of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).  The Company is not aware of any deficient or
outstanding filings or comments with the Securities and Exchange Commission as
of the date of this Agreement in connection with any of its filing requirements,
except as set forth in the EDGAR filings.


Section 2.20  Quotation on the Over-The-Counter Bulletin Board.  The Company’s
Common Stock is quoted on the Over-The-Counter Bulletin Board under the symbol
“SIBN” and the Company will retain such quotation on the Over-The-Counter
Bulletin Board following the Closing of the transactions contemplated herein.


ARTICLE III


PLAN OF EXCHANGE


Section 3.01  The Exchange.


(a)  On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date (as defined below), Rare and the Rare Shareholders shall accept
the Exchange Offer described herein and shall assign, transfer and deliver, free
and clear of all liens, pledges, encumbrances, charges, restrictions or known
claims of any kind, nature, or description, the shares of Rare set forth herein,
in the aggregate constituting no less than One Hundred Percent (100%) of the
issued and outstanding shares of Rare to the Company at the Closing.


 
 

--------------------------------------------------------------------------------

 
(b)           The Company shall accept the Exchange Offer, and shall, on the
terms and conditions set forth in this Agreement, issue the Rare Shareholders an
aggregate of 65,200,000 shares of the Company’s common stock (the “Shares”) in
consideration for One Hundred Percent (100%) of the ownership interests of Rare.


Section 3.02  Closing.  The closing (“Closing”) of the transaction contemplated
by this Agreement shall occur automatically, and without any further required
action from either Party, upon the satisfaction of the Closing Conditions
(described below) which date shall in no event be later than May 11, 2011,
unless such date is extended in writing by the mutual consent of all Parties
(the "Closing Date").


(a)           The following “Closing Conditions” shall have occurred, or have
been waived by Rare and the Company in writing, prior to the Closing Date:


(i)           The Exchange shall have been approved, and Shares delivered in
accordance with Section 3.01.  The Board of Directors of the Company shall have
approved the transactions contemplated by this Agreement;


 (ii)           Rare shall have obtained an audit of its operations and pro
forma financial information as required by Form 8-K and Regulation S-X of the
Securities Act of 1933, as amended, in acceptable form to the Company (the
“Audit”);


(iii)           The Company shall have complied with all of the requirements of
Article VI, below; and


(b)           Promptly following Closing, the following will occur:


(i)           The Rare Shareholders shall surrender the certificates evidencing
One Hundred Percent (100%) of the shares of Rare, duly endorsed with Medallion
Guaranteed stock powers or notarized signatures of the holders thereof so as to
make the Company the sole owner thereof;


(ii)           Rare shall supply the Company with Minutes of the Board of
Directors of Rare approving and consenting to this Agreement and the
transactions contemplated herein;


(iii)           The Company will issue and deliver Shares in the name of the
Rare Shareholders, pro rata with their ownership of Rare, in accordance with
this Agreement, and the Rare Shareholders shall accept the Shares subject in all
cases to the Voting Requirements (defined below); and


(iv)           The Company and Rare shall execute, acknowledge, and deliver (or
shall ensure to be executed, acknowledged, and delivered) any and all
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the Parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby.


 
 

--------------------------------------------------------------------------------

 
Section 3.03  Tradability of Shares. The Shares to be issued to the Rare
Shareholders have not been registered under the 1933 Act, nor registered under
any state securities law, and are "restricted securities" as that term is
defined in Rule 144 under the 1933 Act.  The securities may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from registration
under the 1933 Act. The Shares will bear the following restrictive legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED WITHOUT EITHER:  i)
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR ii) SUBMISSION TO THE CORPORATION OF AN OPINION OF COUNSEL,
SATISFACTORY TO THE CORPORATION THAT SAID SHARES AND THE TRANSFER THEREOF ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND
APPLICABLE STATE SECURITIES LAWS.


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING
REQUIREMENTS AS SET FORTH IN A SHARE EXCHANGE AGREEMENT BETWEEN CERTAIN PARTIES
INCLUDING THE HOLDER OF THIS CERTIFICATE AND THE COMPANY, WHICH REMAINS IN
EFFECT UNTIL MAY 11, 2012, A COPY OF WHICH IS MAINTAINED AT THE COMPANY'S
PRINCIPAL PLACE OF BUSINESS.”


Section 3.04  Termination.


(a)           This Agreement may be terminated by either the Board of Directors
of the Company, Rare or the Rare Shareholders at any time prior to the Closing
Date if:


(i)           there shall be any actual or threatened action or proceeding
before any court or any governmental body which shall seek to restrain,
prohibit, or invalidate the transactions contemplated by this Agreement and
which, in the judgment of such Board of Directors or shareholders, made in good
faith and based upon the advice of its legal counsel, makes it inadvisable to
proceed with the Exchange;
 
 
 
 

--------------------------------------------------------------------------------

 
(ii) any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions
(which does not include the Securities and Exchange Commission) or in the
judgment of such Board of Directors or shareholders, made in good faith and
based on the advice of counsel, there is substantial likelihood that any such
approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the Exchange; or


In the event of termination pursuant to this paragraph, no obligation, right or
liability shall arise hereunder, and each party shall bear all of the expenses
incurred by it in connection with the negotiation, drafting, and execution of
this Agreement and the transactions herein contemplated.


No revenue ruling or opinion of counsel will be sought as to the tax-free nature
of the subject Exchange and such tax treatment is not a condition to Closing
herein.


ARTICLE IV
 
SPECIAL COVENANTS


Section 4.01  Access to Properties and Records.  The Company and Rare will each
afford to the officers and authorized representatives of the other reasonable
access to the properties, books and records of the Company or Rare, as the case
may be, in order that each may have a full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other, and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of the Company or Rare, as
the case may be, as the other shall from time to time reasonably request.  Any
such investigation and examination shall be conducted at reasonable times and
under reasonable circumstances, and each party hereto shall cooperate fully
therein.  No investigation by a party hereto shall, however, diminish or waive
in any way any of the representations, warranties, covenants or agreements of
the other party under this Agreement.  In order that each party may investigate
as it may wish the business affairs of the other, each party shall furnish the
other during such period with all of such information and copies of such
documents concerning the affairs of it as the other party may reasonably
request, and cause its officers, employees, consultants, agents, accountants,
and attorneys to cooperate fully in connection with such review and examination,
and to make full disclosure to the other parties all material facts affecting
its financial condition, business operations, and the conduct of operations.


Section 4.02  Delivery of Books and Records and Bank Accounts.  At the Closing,
Rare shall deliver to the Company copies of the corporate minute books, books of
account, contracts, records, and all other books or documents including the bank
accounts of Rare and the Subsidiary now in the possession of Rare or its
representatives.


 
 

--------------------------------------------------------------------------------

 
Section 4.03  Third Party Consents and Certificates.  The Company and Rare agree
to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.


Section 4.04  Actions Prior to Closing.


(a)           From and after the date of this Agreement until the Closing Date
and except as set forth in the Company Schedules or the Group Company Schedules,
or as permitted or contemplated by this Agreement, the Company and Rare,
respectively (subject to paragraph (b) below), will each:


(i)           carry on its business in substantially the same manner as it has
heretofore;


(ii)           maintain and keep its properties in states of good repair and
condition as at present, except for depreciation due to ordinary wear and tear
and damage due to casualty;


(iii)           maintain in full force and effect insurance comparable in amount
and in scope of coverage to that now maintained by it;


(iv)           use good faith efforts to perform in all material respects all of
its obligations under material contracts, leases, and instruments relating to or
affecting its assets, properties, and business;


(v)           use its good faith efforts to maintain and preserve its business
organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and


(vi)           fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal, provincial and state laws
and all rules, regulations, and orders imposed by federal, provincial or state
governmental authorities.


(b)           From and after the date of this Agreement until the Closing Date,
neither the Company nor Rare will:


(i)           make any changes in their Certificates of Incorporation or Bylaws,
except as otherwise provided in this Agreement;


(ii)           take any action described in Section 1.07 in the case of Rare, or
in Section 2.07, in the case of the Company (all except as permitted therein or
as disclosed in the applicable party's schedules);


 
 

--------------------------------------------------------------------------------

 
(iii)           enter into or amend any contract, agreement, or other instrument
of any of the types described in such party's schedules, except that a party may
enter into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or


(iv)           sell any assets or discontinue any operations, sell any shares of
capital stock (other than as contemplated in this Section 4.04) or conduct any
similar transactions other than in the ordinary course of business.


Section 4.05   Indemnification.


(a)           Indemnification of the Company.  Subject to the terms and
conditions of this Section 4.05(a), Rare and the Rare Shareholders agree to
jointly and severally, indemnify, defend and hold harmless the Company, its
respective affiliates, its respective present and former directors, officers,
shareholders, employees, attorneys and agents and its respective heirs,
executors, administrators, successors and assigns (the “Company Indemnified
Persons”), from and against any and all claims, liabilities and losses which may
be imposed on, incurred by or asserted against any Company Indemnified Person,
arising out of or resulting from, directly or indirectly:


(i)           the inaccuracy of any representation or breach of any material
warranty of Rare or the Rare Shareholders contained in or made pursuant to this
Agreement which was not disclosed to the Company in writing prior to the
Closing;


(ii)           the breach of any material covenant or agreement of  Rare or the
Rare Shareholders contained in this Agreement; or


(iii)           any claim to fees or costs for alleged services by a broker,
agent, finder or other person claiming to act in a similar capacity at the
request of  Rare or the Rare Shareholders in connection with this Agreement;


provided, however, that  Rare and the Rare Shareholders shall not be liable for
any portion of any claims, liabilities or losses resulting from a material
breach by the Company, of any of its obligations under this Agreement or from
the Company’s gross negligence, fraud or willful misconduct.  The
indemnification provided for in this Section shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


(b)           Indemnification of Rare.  Subject to the terms and conditions of
this Section 4.05(b), from and after the Closing, the Company agrees to
indemnify, defend and hold harmless Rare, its respective affiliates, its
respective present and former directors, officers, shareholders, employees,
attorneys and agents and its respective heirs, executors, administrators,
successors and assigns and the Rare Shareholders (the “Rare Indemnified
Persons”), from and against any and all claims, liabilities and losses which may
be imposed on, incurred by or asserted against any Rare Indemnified Person,
arising out of or resulting from, directly or indirectly:


 
 

--------------------------------------------------------------------------------

 
(i)           the inaccuracy of any representation or breach of any material
warranty of the Company contained in or made pursuant to this Agreement which
was not disclosed to Rare in writing prior to the Closing;


(ii)           the breach of any material covenant or agreement of the Company
contained in this Agreement; or


(iii)           any claim to fees or costs for alleged services rendered by a
broker, agent, finder or other person claiming to act in a similar capacity at
the request of the Company in connection with this Agreement;


provided, however, that the Company shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by Rare or the
Rare Shareholders of their obligations under this Agreement or from Rare’s or
any Rare Indemnified Persons’ gross negligence, fraud or willful
misconduct.  The indemnification provided for in this Section shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement.


Section 4.06  Indemnification of Subsequent Corporate Actions. Rare hereby
represents and warrants that it will indemnify and hold harmless any officer,
director, controlling shareholder, attorney, agent or representative of the
Company, or any other person affiliated with the Company, from any decisions,
activities, or conduct of the Company subsequent to the Closing Date of the
transactions contemplated by this Agreement.


Section 4.07  Board of Directors of the Company.  The Rare Shareholders each
confirm, agree, represent and warrant to the Company and its Directors, that
(collectively the "Voting Requirements"):


(a)           such Rare Shareholders shall not vote the Shares which he, she or
it holds for (i.e. in favor of) the removal of any of the Directors of the
Company for one (1) year following the date of the Closing (the "Director
Term");


(b)           such Rare Shareholders shall not transfer, assign, hypothecate,
sell or otherwise transfer any of the Shares, unless such transferee, assignee
or other party agrees to the terms and conditions of this Section 4.07 during
the Director Term.  Any proposed transfer, assignment or other transfer not
consistent with this Section 4.07(b) shall be considered null and void;
 

 
 
 

--------------------------------------------------------------------------------

 
(c)           each Rare Shareholder agrees that in the event of any shareholder
vote of the Company (either by Board Meeting, a Consent to Action with Meeting,
or otherwise) relating to the removal of the Directors; the re-election of the
Directors; and/or the increase in the number of directors of the Company during
the Director Term that such Rare Shareholder will vote its Shares against the
removal of the current Directors; for the re-election of such current Directors;
and/or vote against the increase in the number of Directors of the Company,
without the consent of a majority of the Company's current Directors,
respectively; provided that


(d)           in the event that the Directors breach their fiduciary duty to the
Company, including, but not limited to such Director’s conviction of an act or
acts constituting a felony or other crime involving moral turpitude, dishonesty,
theft or fraud; such Director’s gross negligence in connection with their
service to the Company as a Director and/or in any executive capacity which they
may hold; and/or if such Rare Shareholder becomes aware of information which
would lead a reasonable person to believe that such Director has committed fraud
or theft from the Company, or a violation of the Securities laws  (each a
“Breach of Fiduciary Duty”), this Voting Requirement shall not apply, and such
Rare Shareholder may vote the Shares as it sees fit.


(e)           The Rare Shareholders agree that any attempted vote of the Shares
by such Rare Shareholder, except pursuant to this Section 4.07 during the
Director Term shall be null and void.


(f)            For the sake of clarity and in an abundance of caution, the Rare
Shareholders agree and confirm that during the Director Term they shall have no
right to appoint any Directors to the Company or affect any changes in the
Company's current Directors.


(g)           The Voting Requirements are an integral and bargained for term and
provision of this Agreement and shall remain in full force and effect and be
enforceable against such Rare Shareholders following the Closing, the
consummation of the transactions contemplated by this Agreement, and during the
Director Term.


ARTICLE V


CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY


The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


Section 5.01  Ownership of Rare.  Prior to the Closing Date, the Rare
Shareholders shall have demonstrated to the Company, with evidence reasonably
satisfactory to the Company, that the Rare Shareholders are the owners of One
Hundred Percent (100%) of the outstanding securities of Rare.


 
 

--------------------------------------------------------------------------------

 
Section 5.02  Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by Rare and the Rare Shareholders in this
Agreement were true when made and shall be true at the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this
Agreement).  Rare and the Rare Shareholders shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by Rare or the Rare Shareholders prior to or at the Closing.  The
Company shall be furnished with a certificate, signed by a duly authorized
executive officer of Rare and dated the Closing Date, to the foregoing effect.


Section 5.03  Officer's Certificate.  The Company shall have been furnished with
a certificate dated the Closing Date and signed by a duly authorized officer of
Rare to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of Rare threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the Group Company Schedules,
by or against Rare, which might result in any material adverse change in any of
the assets, properties, business, or operations of Rare.


Section 5.04  No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material change in the financial condition,
business, or operations of Rare nor shall any event have occurred which, with
the lapse of time or the giving of notice, is determined to be unacceptable by
the Company in its reasonable discretion.


Section 5.05  Approval by Rare.  The Exchange shall have been approved, and
Shares delivered in accordance with Section 3.01, by Rare and the Rare
Shareholders.  The Board of Directors of Rare shall have approved the
transactions contemplated by this Agreement.


Section 5.06  No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 5.07  Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and Rare after the Closing Date on the basis as
presently operated shall have been obtained.


Section 5.08  Audit.  Rare shall have obtained an Audit in acceptable form to
the Company.


Section 5.09  Directors.  The Directors of Rare shall appoint Directors as
designated by the Company and resign as Directors of Rare.


 
 

--------------------------------------------------------------------------------

 
Section 5.10  Assurances.  Unless otherwise agreed by the parties, the Group
Company will:


(a) not create, allot, issue, acquire, repay or redeem any charter or loan
capital or agree, arrange or undertake to do any of those things or acquire or
agree to acquire, an interest in a corporate body or merge or consolidate with a
corporate body or any other person, enter into any demerger transaction or
participate in any other type of corporate reconstruction;


(b) operate its business in the usual way so as to maintain that business as a
going concern;


(c) not acquire or dispose of, or agree to acquire or dispose of, any revenues,
assets, business or undertakings except in the usual course of its business or
assume or incur, or agree to assume or incur, a liability, obligation or expense
(actual or contingent) except in the usual course of its business;


(d) not declare, pay or make a dividend or distribution;


(e) not pass a shareholders' resolution, other than as set out in this
Agreement;


(f) not create, or agree to create or amend, an encumbrance over any licences,
property or assets owned by it;


(g) not grant any options or other rights to subscribe for or acquire shares or
other securities in their charter or loan capital;


(h) not act (or omit to act) in a manner which might cause or result in any
licence, consent, or approval or concession held by it to be amended or revoked;


(i) not make any material change in the nature or organisation of its business;


(j) comply with all of its contractual, statutory and regulatory obligations;


(k) not enter into a long-term, onerous, unusual or material agreement,
arrangement or obligation;


(l) not amend or terminate a material agreement, arrangement or obligation to
which it is a party or terminate any contract or commitment which is not capable
of being terminated without compensation or which is not in the ordinary course
of business;


(m) not enter into, amend or terminate a contract (including a series of related
contracts) involving capital expenditure in excess of USD $100,000 (one hundred
thousand US Dollars), except with the agreement of the Company;


 
 

--------------------------------------------------------------------------------

 
(n) not compromise or settle litigation or arbitration proceedings or any
action, demand or dispute or waive a right in relation to litigation or
arbitration proceedings;


(o) not release, discharge or compound any liability or claim;


(p) conduct its business in all material respects in accordance with all
applicable legal and administrative requirements in any jurisdiction; and


(q) co-operate with the Company to allow the Company and its agents access to,
and to take copies of, the books and records of each Group Company including,
without limitation, the statutory books, minute books, leases, licences,
contracts, details of receivables, intellectual property, supplier lists and
customer lists in the possession or control of each Group Company.


ARTICLE VI


CONDITIONS PRECEDENT TO OBLIGATIONS OF
RARE AND THE RARE SHAREHOLDERS


The obligations of Rare and the Rare Shareholders under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:


Section 6.01  Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, the Company shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by the Company and shall have satisfied all conditions set forth herein
prior to or at the Closing.  Rare shall have been furnished with certificates,
signed by duly authorized executive officers of the Company and dated the
Closing Date, to the foregoing effect.


Section 6.02  Officer's Certificate.  Rare shall have been furnished with
certificates dated the Closing Date and signed by the duly authorized executive
officer of the Company, to the effect that no litigation, proceeding,
investigation or inquiry is pending, or to the best knowledge of the Company
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement  or, to the
extent not disclosed in the Company Schedules, by or against the Company, which
might result in any material adverse change in any of the assets, properties or
operations of the Company.


 
 

--------------------------------------------------------------------------------

 
Section 6.03 No Material Adverse Change.  Prior to the Closing Date, there shall
not have occurred any change in the financial condition, business or operations
of the Company nor shall any event have occurred which, with the lapse of time
or the giving of notice, is determined to be unacceptable by Rare or the Rare
Shareholders.


Section 6.04  No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 6.05  Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and Rare after the Closing Date on the basis as
presently operated shall have been obtained.


ARTICLE VII
MISCELLANEOUS


Section 7.01  No Bankruptcy and No Criminal Convictions.  None of the Parties to
this Agreement, or their officers, directors or affiliates, promoters,
beneficial shareholders or control persons, nor any predecessor thereof have
been subject to the following (unless otherwise disclosed in the Group Company
Schedules or Company Schedules):



 
(a)
Any bankruptcy petition filed by or against any business of which such person
was a general partner or executive officer within the past ten (10) years;




 
(b)
Any conviction in a criminal proceeding or being subject to a pending criminal
proceeding (excluding traffic violations and other minor offenses);




 
(c)
Being subject to any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; and

 

 
(d)
Being found by a court of competent jurisdiction (in a civil action), the
Securities and Exchange Commission (the “SEC”) or the Commodity Futures Trading
Commission to have violated a federal, provincial or state securities or
commodities law, and the judgment has not been reversed, suspended, or vacated.



Section 7.02  Broker/Finder’s Fee.  No broker’s or finder’s fee will be paid in
connection with the transaction contemplated by this Agreement other than fees
payable to persons registered as broker-dealers pursuant to Section 15 of the
Securities Exchange Act of 1934.  The Company and Rare agree that, except as set
forth herein and on Schedule 7.02 attached hereto, there were no brokers or
finders involved in bringing the parties together or who were instrumental in
the negotiation, execution or consummation of this Agreement.  The Company, and
Rare, each agree to indemnify the other against any claim by any third person
other than those described above for any commission, brokerage, or finder's fee
arising from the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.


 
 

--------------------------------------------------------------------------------

 
Section 7.03   Governing Law and Arbitration.  This Agreement shall be governed
by, enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of Nevada without giving effect to principles of conflicts of law
thereunder.  All controversies, disputes or claims arising out of or relating to
this Agreement shall be resolved by binding arbitration.  The arbitration shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.  All arbitrators shall possess such experience in, and
knowledge of, the subject area of the controversy or claim so as to qualify as
an “expert” with respect to such subject matter. The governing law for the
purposes of any arbitration arising hereunder shall be in Clark County,
Nevada.  The prevailing party shall be entitled to receive its reasonable
attorney’s fees and all costs relating to the arbitration.  Any award rendered
by arbitration shall be final and binding on the parties, and judgment thereon
may be entered in any court of competent jurisdiction.


Section 7.04  Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:
 
 

    If to the Company:
Attn: David Zaikin
 
330 Madison Avenue, 6th Floor
 
New York, New York 10017
 
Phone: (212) 302-3431
 
Fax: (416) 913 1713
   
With copies to:
David M. Loev, Esq.
 
The Loev Law Firm, PC
 
6300 West Loop South, Suite 280
 
Bellaire, Texas 77401
 
Phone: (713) 524-4110
 
Fax: (713) 524-4122
   
If to Rare, to:
Rare Minerals Corporation
 
Attn: Iliya Aharon
 
99-19 66 Road, Unit 4D
 
Rego Park, New York 11374

 
 
 

--------------------------------------------------------------------------------

 
or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this
Section.  Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given: (A) in the case of a
notice sent by regular or registered or certified mail, three business days
after it is duly deposited in the mails; (B) in the case of a notice delivered
by hand, when personally delivered; (C) in the case of a notice sent by
facsimile, upon transmission subject to telephone confirmation of receipt; and
(D) in the case of a notice sent by overnight mail or overnight courier service,
the next business day after such notice is mailed or delivered to such courier,
in each case given or addressed as aforesaid.


Section 7.05   Attorney's Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.
 
Section 7.06  Confidentiality.  Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others (which information shall
include the existence of this Agreement and the transactions contemplated
herein), except (i) to the extent such data or information is published, is a
matter of public knowledge (through no fault or action of the Party holding such
information on behalf of the other Party), or is required by a court of
competent jurisdiction to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.  Rare
further agrees and consents to the disclosure by the Company of any material
information regarding Rare which the Company or its counsel deems necessary for
disclosure in the Company’s public filings on EDGAR in connection with the
Company’s current or periodic report filings.  The Company shall not be required
to obtain the prior consent of Rare to publicly disclose such information.


Section 7.07  Publicity.  Prior to or after the Closing of the transaction
contemplated herein, any announcement, or press or news release by Rare or its
shareholders, employees, officers, directors, or agents shall be reviewed and
approved by the Company prior to its release, subject to any requirements of
law. The Company shall be allowed to make any announcements relating to this
Agreement or the transactions contemplated herein, and shall be allowed to file
this Agreement and any exhibits or related agreements as may be required
pursuant to the Company’s public reporting obligations with the Securities and
Exchange Commission, subject to prior approval by Rare, which approval shall not
be unreasonably withheld. Prior to the Closing and prior to the Closing Date,
Rare shall make no announcements relating to this Agreement, the Company or the
transactions contemplated herein without the prior written consent of the
Company, which approval will not be unreasonably withheld.


 
 

--------------------------------------------------------------------------------

 
Section 7.08  Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party's schedules delivered
pursuant to this Agreement and Rare and the Rare Shareholders are deemed to have
knowledge of the information set forth in the Company's EDGAR filings.


Section 7.09  Third Party Beneficiaries.  This contract is strictly between the
Company and Rare, and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.


Section 7.10  Expenses.  The Company and Rare each hereto agree to pay their own
costs and expenses incurred in negotiating this Agreement including legal,
accounting and professional fees, incurred in connection with the Exchange or
any of the other transactions contemplated hereby, and those costs and expenses
incurred in consummating the transactions described herein.


Section 7.11  Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, term sheets, understandings and negotiations, written or oral,
with respect to such subject matter.


Section 7.12  Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two (2)
years.


Section 7.13  Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 7.14  Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may by amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.


 
 

--------------------------------------------------------------------------------

 
Section 7.15  Best Efforts.  Subject to the terms and conditions herein
provided, each party shall use its reasonable best efforts to perform or fulfill
all conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective this Agreement and the transactions
contemplated herein.


Section 7.16  Remedies.  The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.


Section 7.17  Construction.  The Parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Parties hereto.  In
this Agreement, the word “include”, “includes”, “including” and “such as” are to
be construed as if they were immediately followed by the words, without
limitation.


Section 7.18   Severability.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.


Section 7.19  Headings; Gender.  The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement.  All references in this Agreement as to gender shall be
interpreted in the applicable gender of the Parties.


Section 7.19  Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed or scanned and emailed to another Party (as a PDF
or similar image file) shall be deemed to have been executed and delivered by
the signing Party as though an original.  A photocopy or PDF of this Agreement
shall be effective as an original for all purposes.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.


 
SIBERIAN ENERGY GROUP INC.



 
By: /s/ David Zaikin

 
Its: Director

 
Printed Name: David Zaikin

 
 

 
RARE MINERALS CORPORATION



 
By: /s/ Iliya Aharon

 
Its: Director

 
Printed Name: Iliya Aharon

 
 


RARE SHAREHOLDERS:
(Agreeing to the terms and conditions of the Agreement, including, but not
limited to, the representations set forth in Section 1.21 and the Voting
Requirements described above).


/s/ Jonathan P. Rosen, President
The Abner Rosen Foundation, Inc.
2,800,000 Shares


/s/ Jonathan P. Rosen
Jonathan P. Rosen
2,800,000


/s/ Norman H. Brown, Jr., Managing Member
Ferris Hill LLP
900,000


/s/ Mikhail Frayman
Mikhail Frayman
100,000


 
 

--------------------------------------------------------------------------------

 


/s/ Ilya Aharon
Ilya Aharon
2,200,000


/s/ Yohanan Aharon
Yohanan Aharon
1,600,000


/s/ Ioulia Chipilevskaia
Ioulia Chipilevskaia
2,200,000


/s/ Rosa Shimonov
Rosa Shimonov
2,000,000


/s/ Polina Matsuleva
Polina Matsuleva
4,400,000


/s/ Valeria Zagourski
Valeria Zagourski
3,600,000


/s/ Liudmila Radziminskaya
Liudmila Radziminskaya
1,600,000


/s/ Olga Yulanova
Olga Yulanova
3,100,000


/s/ Yury Kolomiets
Yury Kolomiets
3,300,000


/s/ Donatina Cordone
Donatina Cordone
100,000


/s/ Oksana Danylych
Oksana Danylych
1,900,000
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
TYPE OF OWNERSHIP FORM


(CHECK ONE):



 
INDIVIDUAL OWNERSHIP (one signature required)



_____
TRUST (please include name of trust, name of trustee, and date trust was formed
and copy of the Trust Agreement or other authorization)



_____
PARTNERSHIP (please include a copy of the Partnership Agreement authorizing
signature)




 
CORPORATION (please include a certified corporate resolution authorizing
signature)



________________________________________________________________________
Please print here the exact name (registration)
Such Rare Shareholder desires to appear in the records of the Company.


________________________________________________________________________
Please print here the exact address
 Such Rare Shareholder desires to appear in the records of the Company.


________________________________________________________________________
If interest payments are to be made to an address other than that shown above
(i.e., a
brokerage account), please print here such address and account designation.


Signature:


By: _________________________


Printed Name: ______________________


If on behalf of Entity:


Entity Name: ___________________


Signatories Position with Entity: ___________________


Beneficial Owner of Shares Owned by Entity: _____________________


Address: ____________________________________________________________
Tax Id Number: ______________________________
Telephone Number:  (          ) - _____ - _______


 
 

--------------------------------------------------------------------------------

 